Citation Nr: 0718166	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-34 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand and thumb injury.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for headaches, claimed 
as secondary to hypertension.

4.  Entitlement to service connection for dizziness, claimed 
as secondary to hypertension.

5.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served from June 1974 to June 1976.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision that, in part, denied service connection for 
residuals of a right hand and thumb injury; depression; 
headaches, claimed as secondary to hypertension; and 
dizziness, claimed as secondary to hypertension.  The veteran 
timely appealed.

In February 2005, the Board remanded the matters for 
additional development.

The issues of service connection for depression; headaches, 
claimed as secondary to hypertension; and dizziness, claimed 
as secondary to hypertension; and whether new and material 
evidence to reopen a claim for service connection for 
hypertension has been received are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has residuals of a right hand and thumb injury.




CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
hand and thumb injury are not met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002 and March 2005 letters, and the November 
2006 supplemental statement of the case (SSOC), the RO 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The November 2006 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

The veteran has not been afforded an examination for his 
claimed residuals of a right hand and thumb injury.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be 
discussed below, there is no competent evidence of any 
current residuals of a right hand and thumb injury that may 
be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects, and the Board presumes the veteran to have been in 
sound condition at the time of entry.   Parker v. Derwinski, 
1 Vet. App. 522 (1991).  

Records dated in September 1975 reflect that the veteran had 
a contusion of his right hand, and that he was restricted 
from using his right hand for 10 days.  

Service medical records of the veteran's separation report 
normal upper extremities in April 1976.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

During VA outpatient treatment in July 2005, the veteran 
reported pain and swelling in his right hand.  Laboratory 
testing revealed elevated uric acid.  The examiner diagnosed 
gout due to renal insufficiency.  The veteran's right arm was 
placed in a sling, and he was prescribed medications.  
Neither residuals of the in-service contusion nor of any 
right hand and thumb injury were found.

Although the veteran has asserted that he has residuals of a 
right hand and thumb injury, he is a layperson, and lacks the 
requisite medical knowledge to make a competent diagnosis of 
a disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has residuals of a 
right hand and thumb injury.

Because the evidence weighs against a current diagnosis of 
residuals of a right hand and thumb injury, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for residuals of a right hand and thumb 
injury is denied.


REMAND

Depression

The veteran contends that service connection for depression 
is warranted on the basis that he was initially treated for 
depression in service, and that he continues to suffer from 
depression.

Recent medical records include a diagnosis of depression in 
February 2006.

Service medical records dated in October 1975 reflect that 
the veteran reported being depressed over not having seen his 
family for over a year, and unhappiness in his job as a water 
purification technician.  The examiner diagnosed acute 
depression with stray suicidal wishes.   Records also show 
that the veteran was diagnosed with depression in January 
1976.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether it is at least as 
likely as not that the veteran has depression that either had 
its onset during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Hypertension 

In November 2002, the RO, in part, declined to reopen a claim 
for service connection for hypertension on the basis that new 
and material evidence had not been received.  The veteran 
submitted a notice of disagreement in March 2003, and 
specifically requested VA to address the issue of service 
connection for hypertension.

The RO or AMC has not issued a statement of the case for 
reopening the claim for service connection for hypertension 
on the basis that new and material evidence had not been 
received, in response to the notice of disagreement.  The 
Board is required to remand the claim for the issuance of 
such a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Headaches and Dizziness

The issues of service connection for headaches and dizziness, 
each claimed as secondary to hypertension, are inextricably 
intertwined with the veteran's appeal for service connection 
for hypertension.  Consideration of the claims for service 
connection for headaches and for dizziness must, therefore, 
be deferred.  See Moffitt v. Brown, 10 Vet. App. 214 (1997); 
see also 38 C.F.R. § 4.16(a) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
depression since February 2006, and for 
headaches and dizziness since April 2006.  
After securing the necessary release(s), 
obtain these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of depression, and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service incidents of depression 
noted in 1975 and 1976.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

4.  The RO or AMC should issue a 
statement of the case with regard to the 
issue of reopening the claim for service 
connection for hypertension on the basis 
of new and material evidence.  The Board 
will further consider this issue only if 
a sufficient substantive appeal is 
received in response to the statement of 
the case.

5.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for depression, 
headaches, and dizziness.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a SSOC, before returning 
the case to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


